                          IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

 UNITED STATES OF AMERICA,                             MEMORANDUM DECISION AND
                                                       ORDER DENYING DEFENDANT’S
                         Plaintiff,                    MOTION TO DISMISS
 v.

 MISAEL HERNANDEZ-ESCOTO,
                                                       Case No. 2:18-CR-528 TS
                         Defendant.
                                                       District Judge Ted Stewart


       This matter is before the Court on Defendant Misael Hernandez-Escoto’s Motion to

Dismiss. In light of United States v. Contreras-Cabrera 1 and Soriano-Mendosa v. Barr, 2

Defendant’s Motion must be denied.

       It is therefore

       ORDERED that Defendant’s Motion to Dismiss (Docket No. 17) is DENIED. The time

from the filing of the Motion to Dismiss to this Order is excluded from computation under the

Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(1)(D), (H). This matter is scheduled for a two-

day trial to begin on the 3rd day of June, 2019.

       DATED this 22nd day of April, 2019.

                                               BY THE COURT:



                                               Ted Stewart
                                               United States District Judge

       1
           --- Fed.Appx ---, 2019 WL 1422627 (10th Cir. Mar. 29, 2019).
       2
           --- Fed.Appx ---, 2019 WL 1531499 (10th Cir. Apr. 9, 2019).


                                                   1
